          Case 3:09-cv-00545-LRH-WGC Document 239 Filed 07/10/20 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                      Case No. 3:09-cv-00545-LRH-WGC
8           Petitioner,
                                                       ORDER DENYING
9            v.                                        MOTION FOR EXTENSION OF TIME
                                                       (ECF NO. 238)
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this capital habeas corpus action, the Respondents filed a motion to dismiss
15   on December 24, 2019 (ECF No. 224). Petitioner Fernando Navarro Hernandez,
16   represented by appointed counsel, filed an opposition to the motion to dismiss on
17   June 8, 2020 (ECF No. 234).
18          On June 9, 2020, ruling on a motion for extension of time filed by Hernandez, the
19   Court ordered that Hernandez had seven days, until June 16, 2020, to file any motion
20   for evidentiary hearing relative to the motion to dismiss. See Order entered June 9,
21   2020 (ECF No. 236). Hernandez did not file any such motion. In the June 9, 2020,
22   order, the Court ordered that, if Hernandez did not file a motion for evidentiary hearing,
23   Respondents’ reply in support of their motion to dismiss would be due 30 days after the
24   deadline for the motion for evidentiary hearing. See id. Thus, Respondents have until
25   and including July 16, 2020, to file a reply in support of their motion to dismiss.
26          On July 9, 2020, Respondents filed a motion for extension of time (ECF No. 238),
27   requesting “a seven (7) day enlargement of time, to and including July 16, 2020” to file a
28   reply in support of their motion to dismiss. That motion is unnecessary; the reply is
                                                   1
          Case 3:09-cv-00545-LRH-WGC Document 239 Filed 07/10/20 Page 2 of 2




1    already due on July 16. The motion for extension of time (ECF No. 238) will be denied

2    on that ground.

3           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of

4    Time (ECF No. 238) is DENIED, as it is unnecessary. Respondents have until and

5    including July 16, 2020, to file a reply in support of their motion to dismiss.

6           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

7    proceedings set forth in the order entered February 20, 2015 (ECF No. 94) will remain

8    in effect.

9

10          DATED this 10th day of July, 2020.
11

12
                                                LARRY R. HICKS
13                                              UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
